Nichols, Presiding Judge.
The defendant was convicted of operating a motor vehicle while under the influence of intoxicating liquors. His motion for new trial, based upon the usual general grounds only, was overruled and he excepts. There was evidence that the defendant had operated the automobile within approximately fifteen minutes of the time he was arrested and had had nothing to drink during such interval; that at the time of his arrest, he had a strong odor of alcohol on his breath, his balance was impaired, he wobbled as he walked about and he was weaving when he was standing talking to the arresting officer, and in the opinion of the arresting officer it was less safe for defendant to operate an automobile in such condition than it would have been if he had not been so affected by alcohol. Held:
While the defendant denied being drunk, the above evidence *856was sufficient to authorize the conviction and such case is distinguishable on its facts from cases exemplified by Painter v. State, 101 Ga. App. 21 (112 SE2d 704), and Gunder v. State, 95 Ga. App. 176 (97 SE2d 381), where the defendant was not observed operating the automobile and there was no showing as to the lapse of time between such operation and the observed intoxication. The trial court did not err in overruling the defendant’s motion for new trial. See also Brown v. State, 98 Ga. App. 350 (105 SE2d 785).
Submitted June 8, 1965
Decided June 15, 1965.
Joseph 0. Saseen, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor, Tom Edenfield, contra.

Judgment affirmed.


Eberhardt and Pannell, JJ., concur.